IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                May 13, 2015 Session


                                 IN RE ADISON P.

               Appeal from the Circuit Court for Henderson County
                   No. 140881       Roy B. Morgan, Jr., Judge




                No. W2014-01901-COA-R3-CV – Filed May 29, 2015




This case arises from a writ of mandamus issued by the Circuit Court for Henderson
County. The writ of mandamus directed Appellant/Judge Robert Stevie Beal, of the
Juvenile Court for Henderson County, to hold a hearing on Appellee’s motion for a show
cause order in the underlying child custody case. Appellant appeals, arguing that the
Circuit Court did not have authority to issue a writ of mandamus to the Juvenile Court
because the Circuit Court and Juvenile Court have concurrent jurisdiction over custody
matters. Before oral argument in the instant appeal, this Court entered judgment in
Appellee’s separate, accelerated, interlocutory appeal under Tennessee Supreme Court
Rule 10B. In re Adison P., No. W2015-00393-COA-T10B-CV, 2015 WL 1869456
(Tenn. Ct. App. April 21, 2015) (“Adison I”). In Adison I, this Court reversed Judge
Beal’s order denying Appellee’s motion for recusal. Although not part of our appellate
record in this appeal, we take judicial notice of our judgment in Adison I. Having
removed Judge Beal from the underlying case, we conclude that the writ of mandamus,
which is issued directly to “Judge Beal,” is rendered null by his removal from the case.
Because no present ongoing controversy remains in this case, this appeal is dismissed as
moot.

           Tenn. R. App. P. 3 Appeal as of Right; The Appeal is Dismissed

KENNY ARMSTRONG, J., delivered the opinion of the Court, in which J. STEVEN
STAFFORD, P.J., W.S., and BRANDON O. GIBSON, J., joined.

Chadwick R. Wood, Lexington, Tennessee, for the appellant, The Honorable Robert
Stevie Beal.
Brian Schuette, Bowling Green, Kentucky, pro hac vice, for the appellee, William R.F.

                                        OPINION
                                     I. Background

      In the interests of consistency and judicial economy, we recite the relevant factual
and procedural history as set out in Adison I:

             [Appellant] Father and the minor child’s mother . . . Joey M.P.
      (“Mother”), were not married when the minor child was born.
      Approximately a year after the minor child’s birth, the trial court held a
      hearing with regard to custody and paternity. An order on the hearing was
      subsequently entered on December 8, 2003. In addition to declaring Father
      as the minor child’s natural father, the trial court’s December 8, 2003, order
      provided Father with specified visitation rights.

              According to Father, Mother, over time, consistently failed to follow
      the trial court’s order with respect to visitation. As a result, on July 11,
      2011, Father filed a petition for contempt and asked that the trial court enter
      an order granting him temporary exclusive custody of the minor child. In
      addition to alleging that Mother had refused to allow Father to exercise
      certain visitation rights, Father alleged that Mother had removed the minor
      child to Texas. The parties later reached an agreement concerning the
      parenting issues, and on August 25, 2011, an agreed order was entered
      prohibiting Mother from removing the minor child [from] Tennessee absent
      court approval.

              Despite the agreed order entered in August of 2011, the friction
      between the parties continued. Visitation disputes remained a problem and
      led to further litigation. Once again, however, the parties were able to reach
      some resolution. Following a successful mediation, the trial court entered an
      agreed order on June 4, 2013. This agreed order permitted Mother to
      relocate to Texas with the minor child and outlined certain dates on which
      Father would have visitation. In relevant part, the June 4, 2013, order
      provided that Father was entitled to visitation with the minor child “during
      the summer months with the exception of one week.”

             According to Father, although his summer visitation with the minor
      child was scheduled to begin on June 5, 2013, he claims he was unable to
                                          2
exercise that visitation as a result of his inability to locate or communicate
with Mother. He further claims that although the trial court held a
telephonic conference with the parties’ counsel on June 26, 2013, the trial
court did not enter an order following the conference and refused to order
Mother to comply with the parties’ agreed visitation order. Eventually, on
July 26, 2013, Father, acting pro se, filed a “Petition for Contempt and
Emergency Change of Custody.” Despite his efforts to schedule this petition
for a hearing before Judge Steve Beal, Father alleges that the trial court
refused to hear his petition. Father later retained the assistance of counsel
and filed a motion for the entry of a show cause order. Therein, Father
requested that Mother appear and show cause why she should not be held in
contempt for failing to abide by the agreed order entered on June 4, 2013.
Father also gave notice to Mother’s counsel that the matter was set for
hearing on April 23, 2014.

       Father alleges that when his counsel appeared before the trial court
to present his motion, Judge Beal refused to hear it. Apparently, Judge Beal
indicated he would not hear the motion unless Mother’s counsel consented
to the hearing or Mother was personally served with process. Father
believed that such a requirement was unnecessary in light of the fact that he
had properly noticed the motion and served it on Mother’s counsel of
record. Accordingly, on June 9, 2014, Father filed a complaint for
mandamus relief in the Circuit Court of Henderson County. Father also
filed a complaint against Judge Beal with the Tennessee Board of Judicial
Conduct on June 13, 2014. Therein, Father alleged that Judge Beal's failure
to hear his motion constituted judicial misconduct.

        On July 28, 2014, the Circuit Court conducted a hearing on Father's
complaint for mandamus relief. Approximately a month later, on August 27,
2014, the Circuit Court entered a writ of mandamus granting Father relief in
relation to his motion for the entry of a show cause order. Specifically, the
Circuit Court directed Judge Beal to set Father's motion for the entry of a
show cause order for hearing.[Footnote 3 states: “As noted by Father, Judge
Beal has appealed the order of the Circuit Court that granted mandamus
relief. That appeal, In re Adison P., No. W2014–01901–COA–R3–CV, is
still pending in this Court.” The appeal referenced in Adison I is the
instant appeal]. Following the Circuit Court’s grant of mandamus relief,
Father filed a petition in the trial court requesting that Judge Beal recuse
himself from overseeing the visitation dispute between the parties. Judge
Beal denied the motion, and although Father subsequently filed a petition
                                       3
       for recusal appeal under Tennessee Supreme Court Rule 10B, we dismissed
       the appeal as untimely.

              On December 4, 2014, Father filed a second motion for recusal. This
       motion was predicated on grounds different from those that had been
       specifically raised in the first motion for recusal. Namely, the second
       motion alleged that there was a reasonable question regarding Judge Beal’s
       objectivity in Father’s case due to the fact that Judge Beal directed Father’s
       counsel to draft an order that partially enforced Father’s visitation rights,
       only to redraft the order to exclude those provisions. As Father recited in
       the motion:

                                           *    *   *

              On January 7, 2015, the trial court held a hearing on Father’s second
       motion for recusal, and on February 17, 2015, Judge Beal entered an order
       denying the motion. Judge Beal dismissed Father’s second motion for
       recusal by reasoning that the matters complained of had been disposed of in
       the order denying Father’s first motion for recusal. As such, Judge Beal
       considered the matters to be res judicata. Following Judge Beal’s denial of
       the second motion for recusal, Father timely pursued this accelerated appeal
       pursuant to Tennessee Supreme Court Rule 10B [in Adison I].

Adison I, 2015 WL 1869456, at *1-*3 (footnotes omitted). In Adison I, this Court
reversed Judge Beal’s order denying Father’s second motion for recusal. Id. at *6. On
April 21, 2015, this Court entered its Judgment in Adison I. The Judgment states that
“[t]he decision of the trial court is reversed and this case is remanded to the trial court for
transfer to a different Judge.”

        The instant appeal concerns the authority of the Circuit Court of Henderson
County to issue a writ of mandamus to Judge Beal, on a case in which the Juvenile Court
has concurrent jurisdiction with the Circuit Court, requiring Judge Beal to hold a hearing
on Father’s petition in the underlying child custody case. In his complaint for mandamus
relief, filed on June 9, 2014, Father makes several claims for relief, including, inter alia,
“entry of an order directing an appropriate judicial official to conduct a hearing on all
pending motions . . . .” After conducting a hearing on July 28, 2014, the Circuit Court
issued a writ of mandamus, stating, in pertinent part that “Judge Beal is hereby
ORDERED to take appropriate action on [Father’s] motion for entry of show cause order
by setting the matter for a hearing.” The writ specifically indicates that the Circuit Court
“is not directing Judge Beal to rule on the Motion in any particular manner, only that
                                             4
Judge Beal must grant [Father] a hearing on his Motion.”

                                         II. Issues

      Judge Beal appeals.      He raises three issues for review, which we restate as
follows:

       1. Whether the Circuit Court had authority to issue a writ of mandamus to
       Judge Beal when the Circuit Court and Juvenile Court had concurrent
       jurisdiction over the underlying case.

       2. If the mandamus was properly issued by the Circuit Court, whether the
       Circuit Court erred in making legal findings that are not allowed in a
       mandamus action.

       3. Whether the Circuit Court should have granted Judge Beal’s motion to
       dismiss the complaint for writ of mandamus because there was no evidence
       presented in support of Father’s complaint.

                                       III. Analysis

       We note at the outset that this Court’s April 21, 2015 judgment in Adison I is not
part of the appellate record in the instant appeal. Nonetheless, Tennessee law indicates
that a court may take judicial notice of its own records and orders. See Harris v. State,
301 S.W.3d 141, 147 n. 4 (Tenn. 2010) (“The Court may take judicial notice of its own
records.”); Reid v. Morristown Power et al., No. E2012–02480–COA–R3CV, 2013 WL
3282916 (Tenn. Ct. App. June 26, 2013); State v. Lawson, 291 S.W.3d 864, 870 (Tenn.
2009) (observing “the axiom that if the proceedings are of a particular court, that court
may appropriately take judicial notice”); Hughes v. State, 451 S.W.2d 696, 697 (Tenn.
Crim. App.1969) (a court “can take judicial notice of its own orders and judgments”).
Accordingly, we take judicial notice of our April 21, 2015 order, requiring the case to be
transferred from Judge Beal to another judge. Furthermore, Tennessee Supreme Court
Rule 10B Section 2.07 states that: “In an accelerated interlocutory appeal decided by
either the Court of Appeals . . . a party may seek the Supreme Court’s review of the
intermediate court’s decision by filing an accelerated application for permission to appeal.
 The application shall be filed in the Supreme Court within ten days of the filing date of
the intermediate court’s order or opinion.” Here, neither party sought review from the
Tennessee Supreme Court of our judgment in Adison I within the ten day time limit.
Accordingly, the mandate issued on May 13, 2015, and our judgment in Adison I is now
final.
                                              5
      Turning to the writ of mandamus, importantly, the mandate is issued directly to
“Judge Beal,” as opposed to a more generalized mandate to the trial court or the trial
judge. In light of our holding in Adison I, Judge Beal is no longer associated with this
case. Because Judge Beal is recused from the case, a mandate directing him to take
some action vis-à-vis the case is of no further effect, i.e., the writ of mandamus is moot.

         The doctrine of justiciability prevents courts from adjudicating cases that do not
involve a “genuine and existing controversy.” McIntyre v. Traughber, 884 S.W.2d 134,
137 (Tenn. Ct. App. 1994). “Our courts will not render advisory opinions or decide
abstract legal questions.” Id. (internal citations omitted). A case must be justiciable when
it is filed and throughout the course of litigation, including during the appeal. Id. Our
courts will decline to hear a case if it does not “involve a genuine, continuing controversy
requiring the adjudication of presently existing rights.” Alliance for Native Am. Indian
Rights in Tenn., Inc. v. Nicely, 182 S.W.3d 333, 338 (Tenn.Ct.App.2005).

        A moot case is no longer justiciable because it “has lost its character as a present,
live controversy.” McIntyre, 884 S.W.2d at 137. Generally, a case is moot when it “no
longer serves as a means to provide relief to the prevailing party.” Id. There are only a
few recognized exceptions to the mootness rule: (1) the issue is of great public
importance or affects the administration of justice; (2) the challenged conduct is capable
of repetition and will likely evade judicial review;1 (3) the primary subject of the dispute
has become moot, but collateral consequences to one of the parties remain; and (4) the
defendant voluntarily stops engaging in the challenged conduct. Norma Faye Pyles
Lynch Family Purpose LLC v. Putnam Cnty., 301 S.W.3d 196, 204 (Tenn. 2009). Only
if the issue falls within a recognized exception do we have discretion to reach the merits
of the appeal. Alliance for Native Am. Indian Rights, 182 S.W.3d at 339.

       With Judge Beal’s recusal, any live controversy concerning a writ of mandamus
directed to Judge Beal in this case is extinguished. We further conclude that none of the
foregoing exceptions to the mootness doctrine are triggered in this case. Therefore, we
dismiss the appeal as moot, pretermitting the remaining issues.




       1
          To qualify for this exception, a party must show: (1) a “reasonable expectation” or
“demonstrated probability” that the acts that instigated litigation will reoccur; (2) “a risk that
effective judicial remedies cannot be provided in the event [the acts] reoccur;” and (3) “that the
same complaining party will be prejudiced by the [ ] act when it reoccurs.” Alliance for Native
Am. Indian Rights, 182 S.W.3d at 339-40. A “theoretical possibility that an act might reoccur”
is not sufficient to invoke this exception. Id. at 340.
                                                6
                                     IV. Conclusion

        For the foregoing reasons, we dismiss the appeal as moot. The case is remanded
to the trial court for such further proceedings as may be necessary and are consistent with
this opinion. Costs of the appeal are assessed against the Appellant, Robert Stevie Beal
and his surety, for all of which execution may issue if necessary.




                                                 _________________________________
                                                 KENNY ARMSTRONG, JUDGE




                                            7